Citation Nr: 1033839	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-13 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a circulatory 
disability of the right lower extremity to include varicose veins 
and lymphedema.  

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for residuals of dental 
trauma.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from February 
1989 to March 1995, with subsequent service in the Army National 
Guard.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  For the claim 
regarding lymphedema, the RO issued a rating decision in August 
2004.  Regarding the issues of varicose veins of the right lower 
extremity, a right eye disability, and a dental disability, the 
RO issued a rating decision in September 2005.  The Board 
remanded the issues for further development in February 2009.  
The Veteran testified at a Board hearing at the central office in 
Washington, DC in April 2010.  

The Board notes that the September 2005 rating decision indicated 
that the Veteran's dental claim had been forwarded to the Dental 
Clinic Eligibility Section at the San Diego VA Medical Center to 
determine eligibility for VA dental treatment.  The following 
Board decision on the dental disability issue is limited to the 
question of entitlement to service connection for dental trauma 
for compensation purposes. 


FINDINGS OF FACT

1.  A circulatory disability of the right lower extremity to 
include varicose veins and lymphedema was not manifested during 
service, nor is it otherwise causally or etiologically related to 
service.  

2.  A right eye disability was not manifested during service, nor 
is it otherwise causally or etiologically related to service.  

3.  Dental trauma was not manifested during service, nor is it 
otherwise causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  A circulatory disability of the right lower extremity to 
include varicose veins and lymphedema was not incurred in or 
aggravated by active duty service, nor is it otherwise related to 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009). 

2.  A right eye disability was not incurred in or aggravated by 
active duty service, nor is it otherwise related to service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009). 

3.  Dental trauma was not incurred in or aggravated by active 
duty service, nor is it otherwise related to service for 
compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 4.150, 17.161 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The record shows that through VCAA letters dated April 2004 and 
June 2009 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit sought 
on appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in April 2004 prior to 
the initial unfavorable decisions in August 2004 and September 
2005.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status, 2) existence of a 
disability, 3) a connection between the Veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal involves the issue of an initial 
service connection determination, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided with notice of what 
type of information and evidence was needed to substantiate the 
claim.  Further, the June 2009 letter gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disabilities on appeal.   

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in September 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, and lay 
evidence.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been identified 
by the claimant.   

The Veteran was afforded VA examinations in April 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the 
claims file was reviewed by the examiners and the examination 
reports set forth detailed examination findings in a manner which 
allows for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be sufficient.  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.



Analysis

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Right Lower Extremity

On the April 1988 report of medical history, the Veteran did not 
indicate any right lower extremity disability.  On the 
corresponding April 1988 report of medical examination, the 
examiner noted the Veteran's lower extremities as clinically 
normal.  On a February 1995 report of medical history, the 
Veteran marked yes when asked have you ever had or have you now 
cramps in your legs.  He reported no other lower extremity 
complaints.  On the February 1995 report of medical examination, 
the examiner noted the Veteran's lower extremities as clinically 
normal.  The examiner specifically noted that the vascular system 
(varicosities) was evaluated as clinically normal. 

On a March 1997 report of medical history, two years after the 
Veteran's separation from active service, the Veteran again did 
not indicate any right lower extremity disability or complaints.  
On the March 1997 report of medical examination, the examiner 
noted the Veteran's lower extremities as clinically normal.  

In June 2002, the Veteran complained of right leg swelling for 
years.  He denied pain, but noted that his swelling began after 
injuring his leg while on active duty in 1990.  The Veteran 
stated that unless he can have surgery to correct it, he doesn't 
want medical care because medication won't work.  He jogs and 
plays golf without pain in his legs.  In September 2004 the 
examiner reported right lower extremity for 10 years after an 
injury to his calf.  The examiner diagnosed chronic right lower 
extremity edema.  A January 2005 record shows a diagnosis of 
right lower extremity edema, suspected secondary to varicose 
veins and old injury.  In October 2005, the Veteran again 
complained of chronic right lower extremity edema at the calf and 
noted it had never been looked at.  He denied a history of blood 
clots or an ultrasound evaluation.  He recollected swelling since 
a plate jammed into his right ankle and lower calf on board a 
Navy vessel while in service.  The examiner again diagnosed 
chronic right lower extremity edema.  In July 2006, the Veteran 
received treatment for varicose veins of the right lower 
extremity.  

The Veteran was afforded a VA examination of his right leg in 
April 2009.  At that time, the Veteran reported an injury in 1990 
while on active duty.  He claims he was struck in his medial left 
lower leg by a sliding plate.  It caused pain, but no abrasion or 
break on the skin.  He alleges that he later saw a corps person 
about it and they noted that there were no lesions that needed to 
be treated.  He had no major bruising or injury from this event 
and no limp.  The Veteran claims that over the next year his 
right leg started to swell.  He reported that he was never 
treated or evaluated for it.  He then joined the National Guard 
where he successfully completed physical fitness testing.  He 
uses elastic compression stockings to keep the swelling under 
control.  The examiner reviewed all the service records and noted 
the 1995 complaint of cramps, but found no mention of any swollen 
legs or any varicosities.  The examiner noted a June 2002 VA 
record as the first to show varicose veins and some associated 
lymphedema associated with it.  Upon examination, the examiner 
found multiple superficial varicosities that have multiple turns 
and twists from the knee down.  He noted at least 60 to 100 
protrusions that are up to five or six cm. long and as wide as 
between five mm. and one cm. wide.  They are under the skin and 
the dermal layer.  The Veteran noted that his leg puffs much more 
when the stocking is off for awhile.  The examiner diagnosed 
multiple leg varicosities of the entire right lower leg from the 
knee to the ankle with associated lymphedema.  The examiner 
opined that it is much less likely than not that the diffuse set 
of varicosities and the associated lymphedema are secondary to 
trauma.  One-legged multiple varicosities come are genetic in 
formation and the associated lymphedema comes on with the 
multiple varicosities.  Where the Veteran explained that he was 
hit by the steel plate shows no more or less damage than anywhere 
else.  The examiner rationalized that if it were a posttraumatic 
injury, it would have caused a specifically greater damaged area.  
The examiner found nothing specific among the varicosities, which 
is what he claims is the connection.  Varicosities such as these 
are virtually always found in family genetics.

The Board finds that entitlement to service connection for a 
circulatory disability of the right lower extremity to include 
varicose veins and lymphedema is not warranted.  In adjudicating 
a claim, the Board must assess the competence and credibility of 
the Veteran.  The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 
(Fed. Cir. 2006).  However, the Board finds that the 
preponderance of the evidence is against the claim. 

The Veteran is competent to testify as to symptoms such as 
swelling, which are non-medical in nature.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is not 
medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  However, in the present case, the April 2009 
examiner noted the complaints of cramps at separation examination 
and the Veteran's complaints of swelling subsequent to service.  
Nevertheless, the examiner was of the opinion that it is much 
less likely than not that the diffuse set of varicosities and the 
associated lymphedema are secondary to service, to specifically 
include the claimed trauma.  He provided a rationale for his 
opinion stating that if this were due to an injury there would be 
more damage in a specific area.  Moreover, the examiner noted 
that no varicosities were noted until after service.  This is 
highly significant and consistent with the separation examination 
report which expressly shows that no varicosities were noted.  

In sum, the preponderance of the evidence is against a finding 
that the varicosities with associated lymphedema were manifested 
during service or are otherwise causally related to service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Eye Disability

On an April 1988 report of medical history, the Veteran marked no 
when asked have you ever had or have you now eye trouble.  He 
indicated that he did not wear glasses or contact lenses.  On the 
April 1988 report of medical examination, the examiner noted the 
Veteran's eyes as clinically normal, noting distant and near 
vision at 20/20 each.  A January 1993 record shows an MRI scan 
indicating a probable sebaceous cyst in the bridge of the nose.  
It was excised in February 1993.  On a February 1995 reports of 
medical history, the Veteran again marked no when asked have you 
ever had or have you now eye trouble.  He indicated that he did 
not wear glasses or contact lenses.  On the February 1995 report 
of medical history, the examiner again noted the Veteran's eyes 
as clinically normal with right eye vision at 20/20 near and 
20/20-1 distant and left eye vision at 20/20 near and 20/15 
distant.  

On a March 1997 report of medical history, two years after the 
Veteran's separation from active service, the Veteran marked no 
when asked have you ever had or have you now eye trouble.  He 
continued to indicate that he does not wear glasses or contact 
lenses.   On the March 1997 report of medical examination, the 
examiner noted the Veteran's eyes as clinically normal.  The 
Veteran's visual acuity was measured at 20/20 for both eyes.  

The Veteran was afforded a VA examination in April 2009.  At that 
time, the examiner noted a history of a mass removed from the 
right side of the base of his nose that previously obstructed 
some of the Veteran's peripheral vision.  After the mass was 
removed, no obstruction of peripheral vision remained.  He had no 
complaints, denying pain, redness, swelling, or discharge from 
his eyes.  The Veteran stated that his eyes watered once in  a 
while in the morning.  He denied seeing any distorted or enlarged 
images, having glare, blurred vision, halos, floaters, or having 
increased sensitivity of his eyes to light.  He denied ever 
having cancer or a tumor of the eyes or being hospitalized for an 
eye condition.  The Veteran reported no surgery, trauma, or 
injury to his eyes.  The Veteran's visual acuity without 
correction was 20/20 -1 distance and 20/100 -1 near with his 
right eye and 20/25 +2 distance and 20/100 near with his left 
eye.  He did not have any glasses to correct his vision.  The 
examiner did a full physical eye examination on the Veteran.  He 
diagnosed obstruction of left-sided peripheral vision of the 
right eye caused by a cyst located at the base of the right side 
of the bridge of the nose with return of normal peripheral vision 
of his right eye after the cyst was excised.  He also diagnosed 
bilateral nasal pinguecula, unrelated to the excision of the cyst 
from the right side of the base of the nose.  

The Board finds entitlement to service connection for a right eye 
disability is not warranted.  It should be noted here that VA has 
already granted service connection for sebaceous cyst, right side 
of nasal bridge, status post excision with residual scar.  
Nevertheless, the Veteran contends that service connection is 
also warranted for a vision problem due to the cyst that 
developed during service partially obstructing his right eye 
peripheral vision.  The Court has indicated that in the absence 
of proof of a present disability, there can be no valid claim for 
service connection; an appellant's belief that he or she is 
entitled to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  After 
the cyst was excised, the Veteran's vision was no longer 
obstructed.  As the development and removal of a cyst in service 
resulted in no current visual disability, the Veteran is not 
entitled to service connection for the partial obstruction of his 
right peripheral vision during service.  

The Board acknowledges that the Veteran does have a current 
diagnosis relating to his right eye.  The April 2009 examiner 
diagnosed bilateral nasal pinguecula.  However, the Veteran's 
service treatment records are silent regarding any pinguecula.  
His February 1995 separation examination specifically notes his 
eyes as clinically normal.  Additionally, the Veteran did not 
report any eye disability in his February 1995 report of medical 
history, nor did he report an eye disability during his March 
1997 report of medical history, two years after his separation 
from service.  A March 1997 report of medical examination also 
noted his eyes as clinically normal.  The examiner specifically 
noted that the bilateral nasal pinguecula was unrelated to the 
excision of the cyst form the right side of the base of his nose.  

While acknowledging the Veteran's belief that he has a right eye 
disability due to service, the Board again notes that the Veteran 
has not demonstrated that he has expertise in medical matters.  
While there is no bright line exclusionary rule that a lay person 
cannot provide opinion evidence as to a nexus between an 
inservice event and a current condition, not all medical 
questions lend themselves to lay opinion evidence.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the 
Federal Circuit indicated that the complexity of the claimed 
disability is to be considered in determining whether lay 
evidence is competent.  The Veteran is certainly competent to 
testify as to symptoms such as impaired vision or visual, 
superficial changes to his eye, which are non-medical in nature; 
however he is not competent to render a medical diagnosis or 
etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  No 
medical evidence of record finds a relation between active duty 
service and the Veteran's current right eye disability.  The 
Veteran's service treatment records at no point show any 
complaints, treatment, or diagnosis of bilateral nasal 
pinguecula.  The Veteran's eyes were considered clinically normal 
with 20/20 vision two years after his separation from service.  
Additionally, the examiner opined that the Veteran's bilateral 
nasal pinguecula was not related to the Veteran's in-service 
surgery.  

As such, the Board finds that a preponderance of the evidence is 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Dental

On his April 1988 report of medical history, the Veteran marked 
no when asked have you ever had or have you now severe tooth or 
gum trouble.  On the corresponding April 1988 report of medical 
examination, the examiner noted the Veteran's mouth as clinically 
normal and his dental examination as acceptable.   In April 1989, 
an examiner noted slight calculus, incipient periodontoclasia and 
gingivitis.  In December 1992, the examiner noted periodontitis 
and in March 1993 the examiner noted moderate gingivitis.  Again 
in April 1994, the examiner noted general mild gingivitis and 
mild apical periodontitis.  In December 1994, the examiner noted 
fluctuant soft tissue enlargement between teeth #23 and #24.  He 
diagnosed a probable periodontal abscess with possible endodontic 
involvement.   The examiner performed surgery and the surgical 
site was healing within normal limits within 24 hours.  On a 
February 1995 report of medical history, the Veteran marked no 
when asked have you ever had or have you now severe tooth or gum 
trouble.  On the February 1995 report of medical examination, the 
examiner noted the Veteran's mouth as clinically normal.  The 
record shows that the Veteran had his wisdom teeth extracted 
during service.  The examiner noted that the Veteran was 
currently being treated for NPD.  

On a March 1997 report of medical history, two years after the 
Veteran's separation from active service, the Veteran marked no 
when asked have you ever had or have you now severe tooth or gum 
trouble.  On the March 1997 report of medical examination, the 
examiner noted the Veteran's mouth as clinically normal.  The 
Veteran's dental examination results were considered acceptable.  

The Veteran was afforded a VA dental examination in April 2009.  
At that time, the Veteran denied any episode of dental trauma, 
but did report routine dental treatment, including periodontal 
surgery.  The Veteran only reported one episode of dental 
treatment since his separation from service.  The examiner noted 
no history of dental trauma, no evidence of dental trauma, and 
again no report of dental trauma to the entire head and neck 
region by the Veteran.  Upon examination, the examiner noted a 
normocephalic, atraumatic cranium with no deficit or deformity.  
Intraoral examination showed his tissue to be slightly irritated.  
He found evidence of nicotine stomatitis.  He noted no evidence 
of scarring, muscle injury, or paresthesia.  The Veteran had no 
temporomandibular joint issues and no loss of structure of 
function.  The examiner found no functional impairment or missing 
teeth other than his wisdom teeth.  The temporomandibular joint 
is normal in all aspects with no complaints.  The only bone loss 
found by the examiner was alveolar bone loss due to significant 
periodontal disease due to a lack of routine dental care and long 
term periodontal neglect.  The examiner diagnosed chronic 
periodontal disease due to longstanding neglect with no history 
or evidence of dental trauma.  The April 2009 examiner, in 
specific response to the question posed by the Board's remand, 
stated that the current dental disorder, periodontal disease, was 
not at least as likely as not related to dental trauma during 
service, to include as a result of the surgical intervention 
during service.  The opinion is clearly to the effect that there 
was no dental trauma during service and that the only current 
dental disorder is periodontal disease. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  It appears that the dental problem which forms the 
basis for the Veteran's claim are related to his chronic 
periodontal disease.  As there is no history or evidence of 
dental trauma, service connection for compensation purposes is 
not warranted.  


ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


